DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-2, 4-6, 8-10 and 16-17) in the reply filed on July 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “pullulan” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PEPHA-Tight (DSM, 2013).

Amended claim 1 is directed to a “a non-therapeutic cosmetic method of protecting keratinocytes against harmful effects of air pollution caused by introduction of dust particles, fumes or smoke into the atmosphere, wherein the method comprises applying to the skin of a person in need of protecting keratinocytes against the harmful effects of air pollution a cosmetic composition comprising an effective amount of 0.01-10 wt % based on total weight of the cosmetic composition of an active blend consisting essentially of more than 50 % water, 1-5 % of a nannochloropsis occulata extract, 10-25 % of pullulan [sic] and less than 3 % of a preservative.”  
The user of the present invention is defined as “a person in need of protecting keratinocytes against the harmful effects of air pollution caused by introduction of dust particles, fumes or smoke into the atmosphere”. Examiner views that such user group 
Applicant also defines air pollution to include pollutes from human activities such as emissions from industries, manufacturing activities, burning fossil fuels, dusts created from fuel combustion, farming, etc., and pollutes from natural actions include forest fires, volcanic eruptions wind erosion, pollen dispersal, evaporation of organic compounds and natural radioactivity.  See present specification, p. 1.  Furthermore, human exposure to air pollution is reported to have continued to increase due to global industrialization.  Examiner views that the user group of the present invention would include all human population utilize products such as cosmetic compositions as a course of academic/clinical research, commercial/industrial activities etc, are indicative of a reasonable level of human activities (transportation, combustion of fuels, generation of dust) which necessarily cause air pollution.  Thus it is viewed that the subjects who use prior art cosmetic composition are inevitably be exposed to such air pollution as defined in the present claim unless shown otherwise. 

Pepha-Tight brochure teaches that 30 volunteers applied a gel containing 3 % Pepha-Tight over a period of 2 weeks and observed good tightening effects on the skin; 12 subjects applied a cream containing 3 % Pepha-Tight over a period of 56 days and reported wrinkle reduction and improved skin tonicity.  See In Vivo; instant claims 1, 8, 16 and 17.  
As discussed above, all human population benefits from protection of their keratinocytes from the harmful effects of the air pollution.  Also, the fact that such clinical studies of Pepha-Tight have been conducted indicates that those subjects carried out the method step of applying the composition in a populated and/or industrial location where air pollution by human or natural activities must have occurred; the users must have been in need of protecting keratinocytes against the harmful effects of the air pollution caused by introduction of dust particles, fumes or smoke into the atmosphere. 
The reference also teaches and suggests Pepha-Tight forms a dose-dependent thin film on the skin and acts as a protective shield against oxidative stress.  See Mechanisms and Efficacy. Since the same method step of topical application of the same cosmetic composition to the skin of a subject who is inherently exposed to such air pollution, the claimed method is anticipated by prior art.  
Regarding claim 2, “the harmful effect is caused by diesel and urban dust particulate matter”.  As indicated above, all human population benefits from protection of their skin from such pollution. Thus the volunteers in the clinical studies in the reference practiced such method of protecting keratinocytes from against harmful effects as defined in claim 2 each and every time the composition was applied to their skin.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pepha-Tight as applied to claims 1, 2, 8, 16 and 17 as above, and further in view of Buxbom et al. (US 20100184811 A1, published on July 22, 2010) (“Boxbom” hereunder). 
Although Pepha-Tight does not specifically indicate the amount of the composition applied to the skin, the protective film formation is dose-dependent.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the amount of a cosmetic composition topically applied would vary depending on the consistency, type of carrier and other contents of the formulation which affects the spreadability and absorbability of the composition upon application. Given that a topical application generally applied in the amount in a daily dosage of 0.1 mg/cm2 -100 mg/cmm2, discovery of optimal amount of the composition to obtain a suitable amount of protection film would have only taken routine experimentations by one of ordinary skill in the art. See Buxbom, [0130]. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pepha-Tight as applied to claims 1, 2, 8, 16 and 17 as above, and further in view of Schroder (WO 2004/075868 A1, published on September 10, 2004).  
Pepha-Tight teaches a cream containing the active blend but fails to teach the specific types of the formulation. 
Schroder teaches potassium cetyl phosphate is a well-known o/w emulsifier in cosmetic art.  The reference teaches that using potassium cetyl phosphate enables formulators to make emulsions of different viscosities in a wide pH range without using polyethylene glycol which could compromise stability of the emulsion.  The reference further teaches that oil-in-water emulsions behave like aqueous solutions.  
Given the suggestions in Pepha-Tight to use a cream containing the nannochloropsis occulata extract/pullulan blend, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for prior art such as Schroder for specific teachings on the type of cream suitable for cosmetic application.  Since Schroder teaches oil-in-water emulsion behave like aqueous solutions and can be made with emulsifiers such as potassium cetyl phosphate, the skilled artisan would have been motivated to formulate such composition with a reasonable expectation of successfully producing a stable oil-in-water cream with light feel like aqueous solution upon application.  



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617